UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-04694 The American Funds Tax-Exempt Series II (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: July 1, 2007 - June 30, 2008 Kimberly S. Verdick Capital
